Citation Nr: 0911709	
Decision Date: 03/30/09    Archive Date: 04/08/09

DOCKET NO.  07-18 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to increased ratings for post-traumatic stress 
disorder (PTSD), initially evaluated as 10 percent disabling 
from November 1, 2005 until July 10, 2007 and as 30 percent 
disabling since July 10, 2007.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel
INTRODUCTION

The Veteran had active military service from August 1966 to 
February 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The Board notes that the April 2006 RO rating decision 
granted the Veteran service connection and a noncompensable 
rating, effective November 1, 2005, for his service-connected 
PTSD.  A May 2007 Decision Review Officer (DRO) decision then 
granted the Veteran a 10 percent disability rating effective 
November 1, 2005.  A September 2007 DRO decision then granted 
the Veteran a 30 percent disability rating for his service-
connected PTSD effective July 10, 2007. 

Inasmuch as ratings higher than 10 percent and 30 percent for 
the service-connected PTSD is available, and inasmuch as a 
claimant is presumed to be seeking maximum available benefit 
for a given disability, the claims for higher ratings, as 
reflected on the title page, remain viable on appeal.  See AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  

The Veteran testified before the undersigned Veterans Law 
Judge in November 2008. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.




REMAND

The Board finds that further development is warranted for the 
issue of a higher initial rating for the service-connected 
PTSD because the Veteran testified that his PTSD had 
increased in severity since his September 2007 VA 
examination.  When a veteran claims that his condition is 
worse than when originally rated, and when the available 
evidence is too old for an evaluation of the claimant's 
current condition, VA's duty to assist includes providing him 
with a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 
(1993); Olson v. Principi, 3 Vet. App. 480, 482 (1992); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); 
38 C.F.R. § 3.159(c)(4) (2008).  

Also, during his November 2008 hearing, the Veteran described 
recent treatment from "Deborah Starr," although he 
expressed uncertainty as to her professional qualifications 
(i.e., psychiatrist or therapist).  In any event, efforts 
should be made to obtain records of such treatment.  
38 C.F.R. § 3.159(c)(1) (2008).

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  After securing a signed release form, 
with full address information, all 
records of treatment from "Deborah 
Starr" should be requested.  All records 
obtained pursuant to this request must be 
included in the Veteran's claims file.  
If the search for such records has 
negative results, documentation to that 
effect should be included in the claims 
file.

2.  Then, the Veteran should be afforded 
a VA psychiatric examination, with an 
appropriate psychiatrist or psychologist, 
to determine the current symptoms and 
severity of the Veteran's PTSD.  The 
Veteran's claims file must be made 
available to the examiner prior to the 
examination, and the examiner must review 
the entire claims file in conjunction 
with the examination.  All tests and 
studies deemed necessary by the examiner 
should be performed, and all subjective 
symptoms and objective findings shown 
upon examination should be noted.  The 
examiner is requested to provide a multi-
axial diagnosis, a Global Assessment of 
Functioning (GAF) score, and a 
description of what that score represents 
in terms of occupational and social 
impairment.  A complete rationale should 
be given for all opinions and conclusions 
expressed in a typewritten report.

3.  After completion of the above 
development, this claim should be 
readjudicated.  If the determination 
remains less than fully favorable to the 
Veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The Veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




